IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Warner Ballard,                        :
                   Petitioner          :
                                       :
             v.                        : No. 1580 C.D. 2016
                                       : Submitted: May 19, 2017
Department of Human Services,          :
                 Respondent            :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                              FILED: June 12, 2017


             Warner Ballard (Ballard), a disabled veteran, by and through his legal
guardian, Rozelia Ballard, petitions for review of the Bureau of Hearings and
Appeals’ (BHA) dismissal of his appeal due to his guardian’s failure to appear at a
scheduled hearing. For the following reasons, we affirm.


             On May 21, 2015, Ballard’s application for Medical Assistance (MA)
was denied by the Philadelphia County Assistance Office (CAO) because his total
gross unearned income of $3,781 ($636 per month in Social Security benefits and
$3,145 in Veteran’s Compensation benefits) exceeded the MA monthly program
limit for a household of one, which at the time of the denial was $1,325.
               On August 24, 2015, 95 days after the denial of his application,
Ballard appealed asserting that he did not actually receive $3,781 in unearned
income because “his fraudulently appointed fiduciary withholds over $1542 each
month.” (Record Item No. 2, Appeal Request dated 8/19/15.) 55 Pa. Code §
275.3(b)(1) provides that an applicant’s appeal from a denial must be within
“[t]hirty days from the date of written notice of a decision or action by a County
Assistance Office, administering agency or service provider. . . .” After a hearing,
the BHA Administrative Law Judge (ALJ) dismissed the appeal as untimely.


               Ballard requested reconsideration, which was granted by the Secretary
of the Department of Human Services (Department). The Secretary directed BHA
to conduct a hearing on the merits of the case, and a hearing was scheduled for
February 29, 2016. Ballard failed to appear and the appeal was dismissed as
abandoned. See 55 Pa. Code § 275.4(e)(6)(iii)(A).


               While he was requesting reconsideration from the Secretary, Ballard
concurrently petitioned this Court for review1 for the same reasons that he alleged
in his August 24, 2015 appeal. The Department filed a motion to remand the
matter to BHA for a new hearing on the merits, and we granted that motion.


               BHA then scheduled a hearing for August 3, 2016, at 9:00 a.m.
Ballard’s representative arrived at 9:07 a.m. but did not sign in until 9:12 a.m., at
which time she was told that the ALJ had already left the building. Once again,

      1
          That case was docketed at Ballard v. Department of Human Services, 146 C.D. 2016.




                                               2
BHA dismissed the appeal due to abandonment. Ballard failed to petition to
reschedule the hearing on grounds that he had good cause for being late for the
hearing. Ballard then appealed to this Court for review. While Ballard’s brief to
this Court mentions that the appeal was untimely, he offers no good cause
explanation why he or his representative was late for the hearing.2


              The sole issue in this case is whether the appeal was properly
dismissed for abandonment due to Ballard’s representative failing to appear at the
time the hearing was scheduled on August 3, 2016.                  Under 55 Pa. Code §
275.4(e)(6)(iii)(A), “[i]f the appellant or his representative fails to appear at the
scheduled hearing without good cause as determined by the hearing officer, the
appeal will be considered to be abandoned and will be dismissed.” (Emphasis
added.)


              In his brief, Ballard makes arguments as to why he should be granted
MA benefits but does not mention that the dismissal of the appeal was for his
failure to timely appear at the scheduled hearing on August 3, 2016. From that, it
follows that Ballard does not make any argument that he had good cause to be late
for the hearing. Because he did not address why it was improper for BHA to
dismiss the appeal or that he had good cause to be late, the issue has been waived.
See Wicker v. Civil Service Commission, 460 A.2d 407, 408 (Pa. Cmwlth. 1983)
(holding issues not briefed will not be considered by the court).

       2
         Our scope of review is limited to a determination of whether an error of law was
committed, whether necessary findings of fact are supported by substantial evidence, and
whether constitutional rights were violated. Lancashire Hall Nursing & Rehabilitation Center v.
Department of Public Welfare, 995 A.2d 540, 542 (Pa. Cmwlth. 2010).



                                              3
Accordingly, the order of the BHA is affirmed.



                         ________________________________
                         DAN PELLEGRINI, Senior Judge




                           4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Warner Ballard,                     :
                  Petitioner        :
                                    :
             v.                     : No. 1580 C.D. 2016
                                    :
Department of Human Services,       :
                 Respondent         :




                                 ORDER


             AND NOW, this 12th day of June, 2017, the order of the Bureau of
Hearings and Appeals dated August 16, 2016, in the above-captioned matter is
affirmed.



                                    ________________________________
                                    DAN PELLEGRINI, Senior Judge